Title: To Thomas Jefferson from Gouverneur Morris, 26 February 1791
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir,
Paris 26 February 1791

I am to acknowledge your favours of the twenty sixth of November and seventeenth of December which reached me two days ago. The System of Finance did not indeed fully meet my Opinions but I know it is necessary to conform even to the Prejudices of Mankind. I fully believe with you that any Resources dependent on Consumption will greatly encrease. I believe this Encrease will not be meerly in Proportion to that of Population but in the compound Ratio of Numbers and Wealth. This last will be abundantly produced by an industrious People from a luxuriant Soil. Taxation moreover excites Industry and necessitates Oeconomy. It encreases also the commercial Medium inasmuch as it creates a domestic Object for the Application of Money and forces an interior Circulation. Pardon me while on this Chapter for expressing my Apprehension that the Sale of Western Lands will not produce the present Relief expected and consume a valuable future Resource. America has not the needful Money Capital. I put aside Taxation and consider only the three great Objects of Agriculture, Manufactures and Commerce. These in populous and policied Societies present themselves in the Order I have just placed them but this Order is inverted with us. Commerce by more potent Means commands a Preference. To supply her Wants a Bank is useful but its Operations will not produce all that is expected, among many other Reasons because we have not yet a great Center of Commerce, Finance and Money-Dealing. The Payment of Interest in the States has a Tendency also to obviate and impede Bank Circulation. The Channels of Commerce are not yet duly filled, those of Manufactures are scarcely moistened, those of Agriculture are absolutely dry. Whenever therefore the Government puts up Lands for Sale it calls Money from those Objects to which I verily believe it might be more advantageously applied. The Purchaser calculates and will not part with his Cash till he sees greater Benefit than in any other Appropriation. Under  present Circumstances the Hesitation will be whether to purchase Stocks or Lands. If by lowering the Price of Land you make that the greater Temptation Stocks must fall and then Foreigners will buy them cheap. The Land if sold cannot be cultivated but if not sold it cannot run away as the Stocks do. Besides by throwing more Land on the Market you ruin those who have no Means to pay Debts but by Sale of real Estate &c. &c. &c.—I quit the Discussion and indeed beg your Pardon for entering into it.
My Letters from London of the 24 and 28th. of December will have communicated what passed with the british Administration I am sorry now that I spoke to them because from yours of the 17th. of that Month I find it was the President’s Pleasure no other Application should be made, but I flatter myself that the Manner was such as by no Means to compromize the Dignity of our Country.
You very kindly my dear Sir in that Letter communicate the President’s Approbation of my Conduct. I cannot tell you the Pleasure which this occasions but you will estimate it by your own Feelings under similar Circumstances. Pardon me for adding that I feel highly gratified in receiving the Communication from you.
In this Letter you enclose an Order for ƒ2475 on the Bankers in Holland. Make for me I pray you the proper Acknowlegements. Pecuniary Considerations never yet weighed with me where the public Service was in Question and therefore immediately on Receipt of the Presidents Orders I proceeded without regarding other Objects as speedily as I could to London. Previous Engagements had indeed rendered it my Duty to go to Amsterdam and on that Route I made those Enquiries which you once desired I would. The Result has since been occasionally communicated to Mr. Short. I embarked at Helvoet Sluys the twenty fourth of March and continued in London till the twenty fourth of September altho I had no Business of my own there but such as I could have transacted by Letter. I would have stayed still longer had I imagined that it could be of any Use. My Expences during that Period were £489..6..6 but I did not intend to ask Compensation nor do I mention them now in that View.
Since I have been in this City a Matter has turned up which is very interesting to America and the Result of which is by no Means pleasing. I mean the Decrees respecting Tobacco. The second Day of this Month I was requested to go to Monsieur de la fayettes and thence with him to speak on that Subject to the Committee  of Commerce. I went to his House but declined waiting on the Committee unless they should previously desire it. This was fortunate, for the Arrangements had been so illy made that the Committee did not meet and for little Reasons not worth mentioning some of the Members were predisposed not to receive Information. On the 9th. I dined with him in Consequence of a Note desiring me to confer on American Business. After Dinner Mr. Swan, Colo. Walker and I were introduced into his Closet with a Mr. Raymond and another Man whose Name I forget, but he was I believe Something in the Consulate at New York. Monsieur de la fayette asked our Opinions on the Question then agitated respecting a free Culture of Tobacco in France. Mirabeau had moved to prohibit it (after a certain time) even in the privileged Provinces, but Monsr. de la fayette considered it as standing closely connected with the Disaffection then prevalent in Alsace. Mr. Swan gave it as his Opinion that if the free Culture was allowed the Introduction of that Article from America must speedily cease. Mr. Raymond insisted that the Culture if permitted would not be pursued but it seemed to me that he did not and indeed could not think so. The other Gentleman was silent. Colo. Walker observed that he supposed France would consult her own Interest and therefore it was not worth while to enquire what was the Interest of America and in this I think he judged perfectly well. I refused to give an Opinion but stated Facts to shew that Mr. Swan was right in his Judgment, and then observed that the Question seemed to turn on the single Point whether they could dispense with the Revenue for if they could not they must consider the Means of obtaining it, which were either Duty, Excise, Farm or Regie. That the first would if great be eluded. The second was not now practicable, the third was unfashionable and by the last they would be cheated. If however they could dispense with the Revenue then not only they might allow the free Culture but they ought to allow also the free Commerce. I stated the Advantages which would result from the Latter. He seemed surprized at some things as not having previously presented themselves and pressed for an opinion to which I replied that I would not advise but predict. That they would begin by allowing the free Culture which would annihilate the Revenue and in less than two Years they would prohibit the Culture to recover the Revenue. The Thing has turned out as I expected as far as it went. Colo. Ternant has endeavoured to prevent the Culture and to render the Commerce as free as possible but in Vain. We have held sundry Conferences  on the Subject together. He communicated to me what was doing and I gave him all the Information I could. The Assembly have allowed the Culture and laid a Duty of 25₶ per Quintal upon the Import one fourth of which is taken off for such as may be brought from America in french Bottoms. This in Addition to the heavy Duty on our Oil bears hard. To the Arguments of such as blame these Decrees it is answered that it will be necessary to form a commercial Treaty with America and then every Thing can be regulated.
I have hitherto you will observe kept as clear as I could from interfering but the Matter had now put on an Appearance which demanded the Exertions of every American Citizen. On the 17th. therefore I called on Monsieur de la fayette. He desired me to give him a Note on the Subject, said that Mirabeau had promised to speak about it and that he expected the diplomatic Committee would take the Matter up. I had been told long before what Part Mirabeau would take and how much he was to receive for his Agency. I asked therefore whether it would not answer for the King to object because the Assembly being much divided a Trifle would turn the Ballance, and it had been said that if he would himself have taken a Part in the Debate the Question would have been otherwise decided. He told me he would rather the United States should be indebted to the Nation than to the King. But if Things go on at the present Rate we shall be indebted to neither. The next Day I called on the Count de Montmorin who assured me he would do all in his Power. By way of a Spur I told him that it was commonly reported in London the british were going to send out a Minister to America; that I had good Reasons to believe it was their Wish to form an offensive and defensive Alliance with us and presumed that he was acquainted with their Intentions. He replied as I supposed he would in the Affirmative. Upon this I asked him whether it would answer any good Purpose for me to write him a Letter on the Subject. He pressed me earnestly to do so the next Day as he was in the Evening of it to meet the diplomatic Committee. In Consequence I wrote on the 19th. that of which a Copy is enclosed. You will observe that I hint at the Views of Great Britain in such Manner that he must take on himself any Communication of that Sort to the Committee. As to the Observations, I stated them as being made by American Citizens in Order to supply the Defect of ministerial Character and also to keep Myself out of Sight, not chusing to be quoted in any of their  Deliberations. I have communicated these Steps to Mr. Short and am now endeavoring to obtain if possible a Duty per Arpent on the Culture equivalent to the import Duty; supposing each Arpent to produce 8 quintals. This which would I sincerely believe be useful to France would also prevent the sudden Decrease in the Consumption of our Tobacco. And altho I am convinced that planting it is bad Husbandry, Yet I wish my Countrymen rather to correct themselves from their own Experience than receive such a Shock from abroad.
As yet there is little Hope of Success to any Proposition for alleviating much less removing the Burthens they have laid upon us. The greater Part have adopted Systematic Reasoning, in Matters of Commerce as in those of Government so that disdaining Attention to Facts and deaf to the Voice of Experience while others deliberate they decide and are the more constant in their Opinions in Proportion as they are less acquainted with the Subject which is natural enough. Stat pro ratione voluntas has you know been the Adage with those who have much of one and little of the other from time immemorial and the Assembly will not I think loose by Non—user that valuable Franchise.
I will do myself the Honor to communicate such farther matter as may occur in this Regard and beg Leave in the mean Time to assure you of the Sincerity with which I am &c.
